                       Case 1:12-cv-02548-VSB Document 445 Filed 04/25/19 Page 1 of 2
                                                    LAW OFFICES OF

TEL :   312-263-0272                    M ICHAEL M. MULDER                                      MMMULDE R @ MMULDE RLAW . COM
FAX :   847-563-2301                        1603 O RRIN GT ON AVENUE , S UITE 600                 E LIVE RIS @ MMULDERLAW . COM
                                                E VAN ST ON , I LLIN OIS 60201




                                                     April 25, 2019


           Via ECF

           Hon. Vernon S. Broderick
           United States District Court                                             4/30/2019
           Southern District of New York
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

                  Re:      In re: J.P. Morgan Stable Value Fund ERISA Litigation,
                           Master File No. 12-cv-02548-VSB

           Dear Judge Broderick:

           Settling Plaintiffs, the Class, and Defendants (“Settling Parties”), through their counsel
           undersigned below, request that the Court approve the joint stipulation by the Settling Parties
           confirmed through this letter to have the Settlement Administrator, JND, direct the Escrow Agent,
           J.P. Morgan Corporate & Investment Bank – Escrow Services, to debit the Qualified Settlement
           Fund (“QSF”) for JND’s services and costs in the amount of $2,020,130.00, relating to providing
           Notice of the Settlement. The Settling Parties make this request pursuant to section 5.4 of the
           Settlement Agreement, which allows the Settlement Administrator to disburse a portion of the QSF
           as provided “in a subsequent written stipulation entered into between Class Counsel and Defense
           Counsel and approved by the Court.”

           As of March 29, 2019, the QSF has $76,047,036.59. No disbursements have been made from the
           QSF other than $2,500.00 for the Escrow Agent’s annual administration fee in May 2018. (Dkt.
           437.)

           JND’s fee covers managing the data to compile the final class list, developing and hosting the
           Settlement Website, publishing the Notice in three newspapers, setting-up a call-center to answer
           questions regarding the notice, and mailing Notice to over 740,000 individuals. The cost of the
           mailing including printing and postage is $670,560, or approximately $0.90 per Notice packet. The
           other large item in the invoice is for database support and management, in the amount of $935,550.
           This cost is related to the complexity and volume of data analyzed in this matter, including JND’s
           review of 2.2 billion records, to compile the class list. JND’s invoice outlining these services and
           costs is attached to this letter for the Court’s reference.

           Defendants take no position on the amount or reasonableness of the underlying fees related to this
           request.
        Case 1:12-cv-02548-VSB Document 445 Filed 04/25/19 Page 2 of 2




                             Respectfully submitted,


                             /s/ Michael M. Mulder
                             Michael M. Mulder, Co-Lead Class Counsel


                             /s/ Jeremy Blumenfeld (with permission of Jeremy Blumenfeld)
                             Jeremy Blumenfeld, Counsel for Defendants


cc: All counsel of record (via ECF)




                                              2
Case 1:12-cv-02548-VSB Document 445-1 Filed 04/25/19 Page 1 of 2
Case 1:12-cv-02548-VSB Document 445-1 Filed 04/25/19 Page 2 of 2
